               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                          :
   Plaintiff                            :
                                        :             No. 1:17-cv-930
              v.                        :
                                        :             (Judge Rambo)
BRENDA TRITT, et al.,                   :
    Defendants                          :

                                  MEMORANDUM

        Before the Court are several discovery-related motions, as well as a motion to

appoint counsel, filed by pro se Plaintiff Warren Easley (“Plaintiff”). (Doc. Nos.

204, 214, 221, 227, 230, 234. 236.) The motions are fully briefed and ripe for

disposition. Also before the Court is its October 24, 2019 Order staying the above-

captioned case pending the United States Court of Appeals for the Third Circuit’s

disposition of Plaintiff’s appeal (Doc. No. 225), and the Third Circuit’s February 11,

2020 Order dismissing Plaintiff’s appeal for lack of appellate jurisdiction (Doc. No.

247).

I.      BACKGROUND

        Plaintiff is proceeding on a civil rights complaint filed pursuant to 42 U.S.C.

§ 1983 against several correctional officers and medical staff members at SCI

Frackville, alleging various incidents of cruel and unusual punishment. (Doc. No.

11.) By Memorandum and Order entered on August 7, 2018, the Court: (1) granted

Defendant Shiptoski’s motion to dismiss/motion for summary judgment and
dismissed him from this action; (2) granted Defendant Boyce’s motion to

dismiss/motion for summary judgment and dismissed him from this action; (3)

denied Defendants Albert, Boyce, Corby, Dowd, Gregoire, Kostinko, Miller, and

Tomcavage’s motions to dismiss/motions for summary judgment for Plaintiff’s

failure to exhaust administrative remedies; (4) granted Defendant Keller’s motion to

dismiss/motion for summary judgment for Plaintiff’s failure to exhaust

administrative remedies with respect to his claim that Keller called him a “rat”; (5)

granted Defendant Marsh’s motion to dismiss/motion for summary judgment for

Plaintiff’s failure to exhaust administrative remedies and dismissed Marsh from this

action; (6) granted Defendant Miller’s motion to dismiss/motion for summary

judgment on the basis that Plaintiff’s 2014 haircut exemption claim was barred by

the statute of limitations; (7) granted Defendant Newberry’s motion to

dismiss/motion for summary judgment and dismissed him from this action; (8)

denied the motion to sever filed by several Department of Corrections (“DOC”)

inmates; and (9) denied Plaintiff’s motion for default judgment and dismissed

Defendant Dr. Pandya from this action without prejudice pursuant to Rule 4(m) of

the Federal Rules of Civil Procedure. (Doc. Nos. 81, 82.) The remaining DOC

Defendants filed their answer on August 28, 2018.           (Doc. No. 88.)      In a

Memorandum and Order dated July 23, 2019, the Court directed the parties to

complete discovery by December 1, 2019. (Doc. Nos. 190, 191.)


                                         2
      Subsequently, Plaintiff filed a motion for leave to file a supplemental or

amended complaint. (Doc. No. 199.) In a Memorandum and Order dated September

26, 2019, the Court denied Plaintiff’s motion. (Doc. Nos. 211, 212.) Plaintiff filed

a timely appeal to the Third Circuit. (Doc. No. 215.) On October 24, 2019, the

Court stayed the above-captioned action pending the Third Circuit’s disposition of

Plaintiff’s appeal and deferred ruling on any pending motions until the appeal was

resolved. (Doc. No. 225.) In light of the fact that the Third Circuit has now

dismissed Plaintiff’s appeal, the Court will lift the stay previously imposed in the

above-captioned case and consider Plaintiff’s pending motions below.

II.   PLAINTIFF’S MOTIONS

      A.     Motion to Lodge Sanctions Against Defendants (Doc. No. 214)

      Plaintiff has filed a motion seeking sanctions in the amount of $750.00 from

Defendants. (Doc. No. 214.) Plaintiff states that sanctions should be imposed

because Defendants have been “uncooperative in pursuing discovery for literally

over a year sending ‘fluff videos’ that do not pertain to [the] civil suit.” (Id.)

Plaintiff argues further that Defendants have sent “videos that do not work or don’t

pertain to [the] civil suit.”   (Id.)   Defendants maintain that sanctions are not

warranted because they have responded to Plaintiff’s discovery requests in good

faith. (Doc. No. 226 at 2.)




                                           3
      Nothing before the Court demonstrates that Defendants are acting in bad faith

such that the imposition of sanctions would be warranted. See In re Schaefer Salt

Recovery, Inc., 542 F.3d 90, 97 n.3 (3d Cir. 2008). Defendants indicate that they

have “sent Plaintiff the functional video that they have in their possession. Some

DVDs have errors, some are showing no video recording, and some cannot be read

for unknown reasons.” (Doc. No. 226 at 3.) Plaintiff requested approximately 185

video recordings, each of which must be converted to a different file type so that

they can be played upon any computer without issue. (Id. at 3-4.) Defendants note

that they have “received have responded to over twenty separate sets of requests for

production by Plaintiff—each set containing multiple requests for production.” (Id.

at 4.) Moreover, in an abundance of caution, Defendants have produced documents

and video to Plaintiff even though they “do not appear directly responsive to any of

Plaintiff’s previous requests.”   (Id.)    Plaintiff’s belief that Defendants have

committed discovery abuses stems from his dissatisfaction with their responses to

his voluminous requests for discovery as well as the additional time Defendants have

needed to respond to all of his requests. Accordingly, Plaintiff’s motion to lodge

sanctions (Doc. No. 214) will be denied.

      B.    Motions to Compel Discovery and Pursue Sanctions (Doc. Nos. 204,
            234)

      Plaintiff has filed two motions to compel discovery and pursue sanctions

against Defendants.   (Doc. Nos. 204, 234.)      For the reasons set forth above,
                                           4
Plaintiff’s motions will be denied to the extent that they seek sanctions. The Court

considers each motion to compel discovery below.

      A party who has received evasive or incomplete discovery responses may seek

a Court Order compelling disclosures or discovery of the materials sought. Fed. R.

Civ. P. 37(a). “The moving party must demonstrate the relevance of the information

sought to a particular claim or defense.” Montanez v. Tritt, No. 14-1362, 2016 WL

3035310, at *2 (M.D. Pa. May 26, 2016). “The burden then shifts to the opposing

party, who must demonstrate in specific terms why a discovery request does not fall

within the broad scope of discovery or is otherwise privileged or improper.” Id.

(citing Goodman v. Wagner, 553 F. Supp. 255, 258 (E.D. Pa. 1982)).

      It is well-established that rulings concerning the proper scope of discovery

and the extent to which discovery may be compelled are within the Court’s

discretion. See Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

The Court’s decision regarding the conduct of discovery, including whether to

compel disclosure of materials sought in discovery, will only be disturbed upon a

showing of an abuse of discretion. See Marroquin-Manriquez v. I.N.S., 699 F.2d

129, 134 (3d Cir. 1983).

      Federal Rule of Civil Procedure 26(b)(1) provides that a party “may obtain

discovery regarding any non-privileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule


                                         5
26(b)(1) provides for a broad scope of discovery. Consequently, courts often – and

appropriately – liberally apply discovery rules. See, e.g., Clements v. N.Y. Cent.

Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa. 2014) (citing Great W. Life

Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D. Pa. 1994)). Nonetheless, a

“valid claim[] of relevance or privilege” operates to restrict a court’s otherwise broad

discretion under Rule 26(b)(1). See McConnell v. Canadian Pac. Realty Co., 280

F.R.D. 188, 192-93 (M.D. Pa. 2011).

               1.      First Motion to Compel (Doc. No. 204)

       Plaintiff’s first motion to compel takes issue with several of Defendants’

responses to his first, second, third, fourth, fifth, sixth, eighth, tenth, thirteenth,

fourteenth, and fifteenth sets of requests for production. (Doc. No. 205 at 1-3.)1

                       a.     Requests for Video

       Although Plaintiff takes issue with several of Defendants’ responses, most of

Plaintiff’s arguments concern his failure to receive several videos in response to his

requests. Plaintiff maintains that a year has passed and he has not received several

requested videos, including videos of exercises in the restraint chair, videos

concerning use of force incidents, and videos concerning the use of O.C. spray.




1
 Many of Plaintiff’s arguments concerning Defendants’ responses can be grouped together, i.e.,
Plaintiff’s failure to receive video response to his requests. Accordingly, the Court does not quote
every request and response at issue except where, in the Court’s opinion, such is needed.
                                                 6
Overall, Plaintiff takes issue with the delay in receiving videos and argues that some

of the videos he has received are not relevant to his claims.

      In response, Defendants state:

          Through his motion, Plaintiff seeks additional video, but Defendants
   have sent Plaintiff the functional video that they have in their possession.
   Some DVDs have errors, some are showing no video recording, and some
   cannot be read for unknown reasons. Plaintiff claims he requested that video
   of some events be preserved, but this fact alone is irrelevant if the video is not
   function and will not play.
          Plaintiff requested what amounts to about 185 video recordings, the
   majority of which are longer than an hour. The videos pose a difficulty for a
   few reasons—first, they are recorded via the prison’s proprietary software and
   can only be played back with a copy of the prison’s proprietary software.
   Problems routinely arise when attempting to play back the video on various
   computer systems, with various versions of Windows, and often, the receivers
   of the video cannot get the video to play at all. As software and hardware on
   computers are updated, it becomes more difficult to play older video with
   older playback systems.
          To prevent these software related issues for the administration at
   Plaintiff’s prison and him, counsel for Defendants must have the videos, when
   they are functional, converted into a standard “.wmv” file, which should easily
   play upon any computer without issue. Defendants are not withholding
   requested video recordings, nor is there any evidence of such, and they are
   sending the videos as soon as they are available. Defendants have responded
   to Plaintiff’s production requests and have produced responsive written
   documents, and as video is made playable, Defendants are producing copies
   of the video to Plaintiff.

(Doc. No. 216 at 4-5.)

      The Court understands Plaintiff’s frustrations at the delay in the production of

video. However, Plaintiff submitted voluminous discovery requests to Defendants,

and each video must first be reviewed to see if it is even functional and then

converted into a standard file format that can be played on any computer without
                                           7
issue. Moreover, to the extent that relevant video is not functional and will not play,

the Court “cannot compel the production of things that do not exist. Nor can the

[C]ourt compel the creation of evidence by the parties who attest that they do not

possess the material sought by an adversary in litigation.” Amfosakyi v. Frito Lay,

No. 1:11-cv-651, 2011 WL 5593133, at *3 (M.D. Pa. Nov. 17, 2011). As noted

supra, however, the Court is granting Plaintiff’s motion for an extension of time to

complete discovery and is extending the discovery deadline to April 15, 2020.

Accordingly, the Court will grant the motion to compel to the extent that any

relevant, functional video that has yet to be turned over to Plaintiff should be

produced before April 15, 2020.

                    b.     Request Regarding Medical Records

      Plaintiff takes issue with Defendants’ response to the following request set

forth in his sixth set of requests for production:

   7. The [Plaintiff’s] complete medical records from March 3, 2015 to the date
   of your response.
   Response: Defendants OBJECT to this request because it is overbroad and is
   not relevant to the claims or defenses of any party. Defendants further
   OBJECT to this request as not being proportional to the needs of this case.
       Defendants further OBJECT to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Without waiving the foregoing objections, Defendants produce
   supplemental medical record for the limited time period that plaintiff was at
   SCI Frackville. These records have been marked for production as Req 6-
   DEF000233-DEF000385.


                                           8
      In his motion, Plaintiff argues that Defendants “only sent progress notes and

refusal of medication forms.” (Doc. No. 205 at 21.) He asserts that he requested

records for injuries sustained on April 8-9, 2015, May 20, 2015, July 28, 2015,

August 17, 2015, and December 22, 2015, but that Defendants “sent no medical

records pertaining to such incidents although there is documentation of Plaintiff’s

injury.” (Id.) In response, Defendants state:

   Counsel for Defendants and Plaintiff recently discussed what Plaintiff sought
   in regards to the medical notes recently when Plaintiff was deposed. Since
   Plaintiff clarified his request, Counsel for Defendants is checking the medical
   records and will follow up with the institution as necessary. If these records
   exist and have not been produced, the Defendants will supplement their
   responses.

(Doc. No. 216 at 5-6.) For the same reasons set forth above, the Court will grant

Plaintiff’s motion to compel to the extent that any additional relevant medical

records should be produced to Plaintiff by April 15, 2020.

                   c.     Requests for Photographs

      In his first set of requests for production, Plaintiff requested that Defendants

produce any existing photographs of the use of O.C. spray during a use of force

incident that occurred on August 5, 2015. (Doc. No. 205 at 7.) Plaintiff indicates

that as of the date of his motion to compel, he had not received any photographs.

Defendants have not addressed this request in their oppositional brief. Accordingly,

the Court will grant the motion to compel to the extent that any such photographs



                                          9
exist and direct Defendants to produce such before April 15, 2020, to the extent they

have not done so by the date of this Memorandum.

      In his eighth set of requests for production, Plaintiff requested a photograph

“of the [psychiatric] cell/accountability cell light, bed, walls and toilet.” Defendants

object to this request as overbroad, irrelevant, not proportional, and having the

potential to create safety and security concerns. Plaintiff describes the cell in his

motion and argues that because everything is made of steel in the cell, he was

“freezing cold” when he was placed in the cell naked. (Doc. No. 205 at 23.) Given

Plaintiff’s own description of the cell, the Court concludes that a photograph is not

necessary and agrees with Defendants’ objections. Accordingly, the motion to

compel will be denied with respect to this request.

      In his fourteenth set of requests for production, Plaintiff requested a

photograph of a smock blanket “spread fully out (brown one) and request how much

the smock blanket weighs when folded.” Defendants objected to this request as

overbroad, irrelevant, and not proportional. They also objected to the request as

seeking information beyond the scope of the complaint. Plaintiff argues that this

information will show that the placement of a smock blanket on an inmate’s neck is

cruel and unusual because of the “unbearable pain” caused. (Doc. No. 205 at 31-

32.) The Court, however, agrees with Defendants’ objections to this request.

Accordingly, the motion to compel will be denied with respect to this request.


                                          10
                      d.    Requests for Reports

                            i.     First Set of Requests

          Plaintiff takes issue with Defendants’ response to his sixth request, which

states:

   6. Any and all documents, video, photographs and audio concerning the use
   of force by defendant Kistinka on 12-22-15 of [Plaintiff].

Although Defendants objected to this request, they did produce documents and

videos in response. In his motion, Plaintiff asserts that he has not yet received an

audio recording of an interview concerning the use of force incident as well as a

copy of the “inmate abuse written about incident on 12-22-15 written by Plaintiff.”

(Doc. No. 205 at 9.)        Defendants have not addressed these requests in their

oppositional brief. The Court concludes, however, that the information Plaintiff

seeks is relevant to the claims raised in his amended complaint. Accordingly, the

motion to compel will be granted with respect to this request, and Defendants will

be directed to produce any audio recordings as well as any inmate abuse complaints

submitted by Plaintiff concerning the use of force that occurred on December 22,

2015 to the extent that such have not been produced as of the date of this

Memorandum and to the extent they are in a format that can be provided to Plaintiff,

by April 15, 2020.

                            ii.    Second Set of Requests



                                           11
          Plaintiff takes issue with Defendants’ response to his first request, which

states:

   1. Any and all documents, video, photographs and audio concerning the
   Prison Rape Elimination Act (P.R.E.A.) or sexual abuse/harassment
   [Plaintiff] filed on 11-20-15.

Defendants raised several objections to the request but produced documents in

response. They further asserted that “[t]o the best of Defendants’ knowledge,

information and belief, there is no record of Plaintiff filing a complaint related to the

Prison Rape Elimination Act on November 20, 2015.” Defendants supplemented

their response with a November 20, 2015 complaint concerning another inmate. In

his motion, Plaintiff requests the “full written version of [the] report written

regarding this incident.” However, Defendants have asserted that there is no record

of Plaintiff filing such a complaint, and the Court cannot compel Defendants to

produce what does not exist. See Amfosakyi, 2011 WL 5593133, at *3. Accordingly,

the motion to compel will be denied with respect to this request.

                             iii.   Third Set of Requests

          Plaintiff challenges Defendants’ responses to his fourth, seventh, and twelfth

requests in his third set of requests for production. The Court considers each below.

   4. Any and all documents, video, photographs, and audio concerning the use
   of the restraint chair on 5-12-15.

Although Defendants objected to this request, they did produce video and documents

in response. In his motion, Plaintiff asks the Court to compel Defendants to produce
                                            12
“incident reports on Plaintiff being put in restraint chair for 16 hours on 5-12-15.”

(Doc. No. 205 at 12.)       Defendants have not addressed this request in their

oppositional brief. The Court concludes that such incident reports would be relevant

to Plaintiff’s claims for relief. Accordingly, the motion to compel will be granted

with respect to this request, and Defendants will be directed to produce such incident

reports, to the extent that they have not done so as of the date of this Memorandum

and to the extent they are in a format that can be provided to Plaintiff, by April 15,

2020.

   7. Any and all documents, video, photographs and audio concerning the use
   of restraint chair on 6-21-15 of [Plaintiff].

Defendants responded that they had not found any responsive records for the use of

a restraint chair on 6-21-15. The Court cannot compel Defendants to produce what

does not exist. See Amfosakyi, 2011 WL 5593133, at *3. Accordingly, the motion

to compel will be denied with respect to this request.

   12. Any and all documents, video, photographs and audio concerning the use
   of restraint chair on 8-17-15 of [Plaintiff].

Defendants objected to this request but provided responsive documents and video.

Plaintiff now faults Defendants for not producing the “OSII investigative reports

regarding such incident on 8-17-15.” (Doc. No. 205 at 15.) Defendants have not

addressed Plaintiff’s argument in their oppositional brief. The Court concludes,

however, that such reports would be relevant to Plaintiff’s claims concerning the use


                                         13
of the restraint chair on that date. Accordingly, the motion to compel will be granted

with respect to this request, and Defendants will be directed to produce such

investigative reports, to the extent that they have not done so as of the date of this

Memorandum and to the extent they are in a format that can be provided to Plaintiff,

by April 15, 2020.

                             iv.   Fourth Set of Requests

      Plaintiff challenges Defendants’ response to his first request in his fourth set

of requests, which states:

   1. Any and all documents, video, photographs and audio concerning the use
   of intermediate restraint belt on 3-23-15 of [Plaintiff].

Defendants objected to this request but in response directed Plaintiff to “see

documents previously produced in response to Plaintiff’s (Third) Request for

Production of Documents, marked for production as Req 3-DEF000001-Req 3-

DEF000099.” In his motion, however, Plaintiff states that the documents produced

regard an incident that occurred on July 27, 2015, not March 23, 2015. (Doc. No.

205 at 16-17.) Defendants have not addressed this matter in their oppositional brief.

Accordingly, the motion to compel will be granted with respect to this request, and

Defendants will be directed to produce any documents relevant to this request, to the

extent that they have not done so as of the date of this Memorandum and to the extent

they are in a format that can be provided to Plaintiff., by April 15, 2020.

                             iv.   Fifth Set of Requests
                                           14
      Plaintiff challenges Defendants’ responses to his first and second requests in

his fifth set of requests, which state:

1. Any and all documents, video, photographs and audio concerning the use of “dry
cell placement” on 6-22-15 through 6-24-15 of [Plaintiff].

2. Any and all documents, video, photographs and audio concerning the use of “dry
cell placement” on 7-28-15 through 8-1-15 of [Plaintiff].

Although Defendants objected, they provided documents and video in response. In

his motion, however, Plaintiff argues that Defendants have not produced the OSII

investigative reports regarding these incidents. Defendants have not addressed

Plaintiff’s argument in their oppositional brief. The Court concludes, however, that

such reports would be relevant to Plaintiff’s claims concerning the use of dry cell

placement during those periods of time. Accordingly, the motion to compel will be

granted with respect to this request, and Defendants will be directed to produce such

investigative reports, to the extent that they have not done so as of the date of this

Memorandum and to the extent they are in a format that can be provided to Plaintiff,

by April 15, 2020.

                           vi.    Eighth Set of Requests

      Plaintiff takes issue with Defendants’ response to his first request in his eighth

set of requests, which states:

   1. Any and all documents, video, photographs and audio concerning the use
   of restraint chair on 6-19-15 of [Plaintiff].



                                          15
Although Defendants objected, they provided documents and video in response. In

his motion, however, Plaintiff argues that Defendants have not produced the OSII

investigative report regarding this incident.       Defendants have not addressed

Plaintiff’s argument in their oppositional brief. The Court concludes, however, that

such report would be relevant to Plaintiff’s claim concerning use of the restraint

chair on June 19, 2015. Accordingly, the motion to compel will be granted with

respect to this request, and Defendants will be directed to produce such investigative

report, to the extent that they have not done so as of the date of this Memorandum

and to the extent they are in a format that can be provided to Plaintiff, by April 15,

2020.




                    e.     Requests for Information Regarding Other Inmates

        In several of Plaintiff’s requests for production, he seeks information

regarding other inmates. Specifically, Plaintiff challenges Defendants’ responses to

two of his requests in his sixth set of requests, in which he requested copies of all

grievances, complaints, or other documents related to complaints of excessive force

by Defendants made by other inmates and any documents regarding grievances filed

by B.M.U. inmates from March 3, 2015 to the date of the response. (Doc. No. 205

at 19, 21.) In his thirteenth set of requests, Plaintiff also requested all disciplinary


                                          16
records for inmate David Irby. (Doc. No. 205 at 27.) In his fourteenth set of

requests, Plaintiff requested all documents regarding inmate Wesley Chance’s

disciplinary history. Defendants objected to these requests because, inter alia,

inmates are not permitted to access records related to other inmates.

      This Court has “rejected these kinds of discovery requests as being not only

overly broad, but unduly infringing upon the privacy rights of other inmates.”

Williams v. Wetzel, No. 1:17-cv-79, 2019 WL 1206061, at *3 (M.D. Pa. Mar. 14,

2019) (collecting cases). In keeping with those decisions, the Court concludes that

Plaintiff’s request for documents containing information about other inmates is

prohibited. “These discovery requests are of questionable relevance and implicate

importance privacy and security interest.       Moreover, the discovery of such

information poses a security risk to both inmates and to any correctional staff who

may intervene to stop such a risk.” Id. Accordingly, the motion to compel will be

denied with respect to these requests.

                   f.     Requests for DOC Policies

                          i.    Tenth Set of Requests

      In his tenth set of requests, Plaintiff sought the following information:

   2. Plaintiff requests Policy 610 (DC-ADM-610 Food Services Procedures
   Manual).

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.


                                         17
      Defendants further object to this request as not being proportional to the
   needs of this case. The burden and expense on Defendant in searching for and
   producing the documents requested outweigh any benefit the documents as
   requested could confer on Plaintiff in his prosecution of this lawsuit.
      Without waiving the above objections, any public portion of DOC policies
   are in the prison’s library and are available to all inmates.

      Plaintiff asserts that this policy is relevant because he “was on a therapeutic

meal/therapeutic diet approved by medical when [he] was placed on [a] 7-day

stepdown by Defendants making him earn his medical approved diet back.” (Doc.

No. 205 at 24.) He maintains further that the Level 5 housing unit at SCI Forest does

not have a copy of the policy available. (Id.) Defendants have not addressed

Plaintiff’s request in their oppositional brief. The Court concludes that DC-ADM

610 is relevant to Plaintiff’s claims and that there is little burden in compelling

Defendants to produce a copy of a public policy in place during the relevant period,

particularly in light of Plaintiff’s representation that a copy is not available to him at

SCI Forest. Accordingly, the Court will grant the motion to compel with respect to

this request.

                           ii.    Fifteenth Set of Requests

      In his fifteenth set of requests, Plaintiff set forth the following requests

concerning DOC policies:

   1. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that only shows
   the use of handheld camera during the use of force that reiterate how/if
   inmate[s] are to be visualized during use of force.



                                           18
   2. [Plaintiff] request[s] redacted parts o[f] policy 6.5.1 and 6.3.1 that show
   anything on inmate[s] being extended in restraint chair after 8 hours.

   3. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that reiterate
   the use of oleoresin capsicum (o.c.).

   4. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that reiterate
   the placement of “dry cell” and removal of “dry cell.”

   5. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that reiterate
   the use of the electric body immobilization device (EBID).

   6. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that reiterate
   use of force when inmates are strapped in restraint chair.

   7. [Plaintiff] request[s] redacted parts of policy 6.5.1 and 6.3.1 that reiterate
   anything on preserving videos of use of force in general and when a[n] inmate
   ask[s] for preservation of video.

Defendants’ response for all seven requests was:

       Defendants object to this request because it is overbroad and is not relevant
   to the claims or defenses of any party.
       Defendants further object to this request as not being proportional to the
   needs of this case.
       Defendants further object to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Defendants further object to this request to the extent that it seeks certain
   information that if obtained, an inmate will be able to use such information to
   adversely affect institutional safety and security and may also attempt to
   manipulate and circumvent Department policy, which can affect the overall
   safety and security of the institutions. Thus, the disclosure of this information
   would create safety and security concerns and may endanger the lives of
   involved staff. The Department has adopted various policies and rules
   regarding the care, custody, and control of the inmates within its institutions
   that it keeps confidential for security reasons. Certain policies, procedures
   manuals, and rules are confidential and cannot be disclosed to inmates.
   Inmates are not entitled to copies of confidential policies and procedures.
                                          19
   Even the release of “redacted” portions of such policies would defeat the very
   purpose of having confidential policies and procedures.

      Plaintiff claims that these documents are relevant to his claims that

Defendants’ violation of DOC policy led to his Eighth Amendment rights being

violated. (Doc. No. 205 at 32-37.) This Court, however, has previously declined to

compel the disclosure of Policies 6.5.1 and 6.3.1, both of which are highly

confidential in the interests of prison safety and security. See Coit v. Garman, No.

1:17-cv-1438, 2018 WL 3818853, at *2 (M.D. Pa. Aug. 10, 2018); Eggleston v.

Mitchell, No. 1:12-cv-1220, 2013 WL 5351053, at *1 (M.D. Pa. Sept. 23, 2013);

Victor v. Lawlor, No. 3:08-cv-1374, 2011 WL 1884616, at *2 (M.D. Pa. May 18,

2011). However, with respect to Plaintiff’s first and seventh requests, the Court

concludes that Plaintiff had made a claim of relevance (related to suggestions of

spoliation) relating to policies regarding the videotaping of use of force events as

well as handling requests for preservation of video. Accordingly, the Court will

grant the motion to compel to the extent that Defendants will be directed to provide

Plaintiff a declaration that fully and accurately summarizes such policies to the

extent that such are included in Policies 6.5.1 and 6.3.1. See Victor, 2011 WL

1884616, at *2 (directing same with respect to cell extraction videotaping policies).

                   g.     Other Requests at Issue

                          i.    Tenth Set of Requests



                                         20
      Plaintiff challenges Defendants’ responses to four (4) more requests set forth

in his tenth set of requests for production. The Court considers those below.

   3. Plaintiff requests the total number of hours the restraint chair was used on
   Plaintiff while in the B.M.U. at Frackville.

   7. Request all documents pertaining to the “7-day stepdown” that was lodged
   on Plaintiff while at SCI Frackville.

   8. Request any charts, letters, emails, or any information that shows the time
   Plaintiff spent in the restraint chair, dry cell or intermediate restraint belt.

Defendants objected to these three (3) requests, arguing that they are overbroad,

irrelevant, and not proportional. Defendants further argued that they “have already

produced documents, photographs and videos related to Plaintiff’s claims in

response to other requests for production. Therefore, Defendants have met their

burden by producing voluminous documentation in response to previous requests by

Plaintiff. Plaintiff is directed to review all documents produced to date.” The Court

agrees with Defendants’ objections. These three (3) requests are overbroad and

appear to be duplicative of many other requests made by Plaintiff. Accordingly, the

Court will deny the motion to compel with respect to these requests.

      Plaintiff also takes issue with respect to Defendants’ response to his sixth

request in this set of requests for production, which requested “[a]ny and all policies,

directives, or instructions to staff concerning the use of force by S.C.I. Frackville

staff.” (Doc. No. 205 at 25.) Plaintiff, however, has not provided a complete copy

of that request and Defendants’ response. This Court’s Local Rules provide that
                                          21
“[i]f relief is sought under any of the Federal Rules of Civil Procedure, a copy of the

discovery matters in dispute shall be filed with the [C]ourt contemporaneously with

any motion filed under these rules by the party seeking to invoke the [C]ourt’s

relief.” M.D. Pa. L.R. 5.4(c); see also Njos v. United States, No. 3:15-cv-931, 2017

WL 1228398, at *2 (M.D. Pa. Mar. 31, 2017) (noting same). Given Plaintiff’s failure

to comply with this requirement, his motion to compel (Doc. No. 234) will be denied

with respect to this request. Moreover, the Court agrees with Defendants that such

policies should remain confidential in the interests of prison safety and security..

                          ii.    Fourteenth Set of Requests

      Plaintiff next challenges responses to three (3) more of his requests set forth

in his fourteenth set of requests for production. The Court considers them below.

   1. Plaintiff[] request[s] documents DC-14 of Plaintiff’s stay at S.C.I.
   Frackville from 3.3.15 through 11.10.16.

   2. Plaintiff request[s] documents DC-15 of Plaintiff’s stay at S.C.I. Frackville
   from 3.3.15 through 11.10.16.

   3. Plaintiff request[s] his ICAR log for daily interactions at S.C.I. Frackville
   from 3.3.15 through 11.10.16.

Defendants objected to Plaintiff’s requests, noting that they were overbroad and

irrelevant. Defendants also objected because these requests sought documents that

contained confidential information because the DC-14 is the “counselor” file, the

DC-15 is the “record” file, and the ICAR is the Inmate Cumulative Adjustment

Record. Defendants indicated that inmates are not permitted to access these records.
                                          22
Defendants did note, however, that “[i]f Plaintiff can narrow his request and/or

identify what he seeks in these records with more specificity, Defendants will re-

consider the request at that time.”

      In his motion to compel, Plaintiff maintains that he requested any information

in his DC-14 file that indicates if Defendants knew that he faced possible danger

from other inmates because of Defendants “promoting [him as] a rat.” (Doc. No.

205 at 29.) He requests any information in his DC-15 file concerning the denial of

his therapeutic diet, the “trashing” of his property, his forced haircut, and the 7-day

stepdown program. (Id. at 29-30.) Finally, he requests any information from his

ICAR file concerning being labeled as a rat and the denial of his medical diet. (Id.

at 30.) In their response, Defendants state that at his deposition, “Plaintiff clarified

what he seeks through these records that he does not already have in other documents

already provided—notes of his complaints about staff.” (Doc. No. 216 at 3-4.)

Counsel stated that she was “determining if any such information exists, and if it

does, whether it exists in a format that can be provided to Plaintiff.” (Id. at 4.)

      This Court has previously indicated that inmate DC-14 and DC-15 files

“typically contain much information that, if divulged to inmates, would threaten the

orderly operation of the prison as well as the security of the inmates, staff members

and the public.” Bailey v. McMahon, No. 1:07-cv-2238, 2012 WL 1246147, at *9

(M.D. Pa. Apr. 12, 2012). Despite that, however, this Court has also directed the


                                           23
production of non-confidential and relevant documents from within those files. See

id.; see also Paluch v. Dawson, No. 1:06-cv-1751, 2008 WL 2785638, at *3 (M.D.

Pa. July 17, 2008). The Court has recognized the same with respect to ICAR files.

See Alex v. Wetzel, No. 1:13-cv-304, 2015 WL 418186, at *2-3 (M.D. Pa. Feb. 2,

2015). Defendants’ response to Plaintiff’s motion to compel appears to indicate that

they are willing to produce any non-confidential and relevant documents to Plaintiff.

Accordingly, Plaintiff’s motion to compel will be granted as to these requests to the

extent that Defendants will be directed to produce the portions of Plaintiff’s DC-14,

DC-15, and ICAR files that contain notes about Plaintiff’s complaints about staff, to

the extent such notes are relevant to his claims and are not confidential and to the

extent they have not already been provided, spanning the period from March of 2015

through November of 2016.

                          iii.   Fifteenth Set of Requests

      Finally, Plaintiff takes issue with responses to four (4) more requests set forth

in his fifteenth set of requests for production. The Court considers them below.

   8. [Plaintiff] request[s] all information on who is the restraint chair
   manufacturer their instructions, manual, usage instructions and safety
   warnings that was used at S.C.I. Frackville from March 3 2015 until
   November 10 2016.

Defendants objected to this request on the basis that it was overbroad, irrelevant,

exceeded the scope of the matters complained of, and asked for disclosure of

information that would create safety and security concerns. The Court agrees. This
                                          24
information has little bearing on Plaintiff’s claims that Defendants were deliberately

indifferent when they placed him in the restraint chair. Accordingly, the motion to

compel will be denied with respect to this request.

   9. [Plaintiff] request[s] all emails that speak on the initiation of [Plaintiff]
   getting his hair forcefully cut on 5.20.15 from defendants and any emails that
   speak on such incident. But not limited to defendants.
   10. [Plaintiff] request[s] all emails that speak on the initiation of [Plaintiff]
   being placed on “7 day stepdown” from defendants and any emails that speak
   on 7 day stepdown but not limited to defendants. From March 3 2015—
   November 10 2016.
   11. [Plaintiff] request[s] all emails that speak on [Plaintiff] being placed in
   any form of restraints while at S.C.I. Frackville from March 3 2015—
   November 10 2016.

Defendants objected to these requests on the basis that they were, among other

objections, overbroad.       The Court agrees.     These requests are “significantly

overbroad. And any such emails may contain information that is irrelevant, beyond

the scope of this litigation, and that creates a security risk to prison personnel and/or

other inmates.” Simmons v. Gilmore, No. 2:17-cv-996, 2019 WL 3944325, at *3

(M.D. Pa. Aug. 21, 2019). Accordingly, the motion to compel will be denied with

respect to these requests.

             2.     Second Motion to Compel (Doc. No. 234)

      Plaintiff’s second motion to compel seeks more complete responses to various

discovery requests addressed to various Defendants. (Doc. No. 234.) The Court

considers the requests at issue below.



                                           25
                    a.    Interrogatories to Defendant Tritt

      Plaintiff takes issue with several responses to interrogatories posed to

Defendant Tritt. Those interrogatories and responses are as follows:

                          i.     Second Set of Interrogatories

   2. Was [Plaintiff] ever written up for a misconduct for hiding glass in his hair
   that you recall?

   Response: I do not recall nor do I currently have access to that information to
   properly respond.

   3. Did [Plaintiff] ever get caught with glass in his hair that you recall.

   Response: I do not recall nor do I currently have access to that information to
   properly respond.

   4. What dictated your [authorization] of [Plaintiff] being extended longer than
   8 hours in the restraint chair, while at Frackville B.M.U.

   Response: I do not have access to Plaintiff’s inmate records and cannot
   respond to this request without the information in those records, nor can I
   confirm or deny whether Plaintiff was in a restraint chair for longer than eight
   hours. During the time that I was Superintendent, the policy was revised on
   several occasions. I am not able to respond without these records and I do not
   have access to the current policy/procedures.

      With respect to these interrogatories, Plaintiff maintains that Defendant Tritt’s

answers are untruthful and that it appears that she “remembers what she wants to

remember.” (Doc. No. 234-1 at 2.) He also argues that her answer to the fourth

interrogatory is vague and that Defendant Tritt does have access to such records

because she still “frequents [the] DOC.” (Id. at 3.) Defendants maintain that because

“Defendant Tritt is now retired, there is nothing inappropriate about her indicating
                                          26
that she does not have access to certain current DOC policies, many of which are

confidential.” (Doc. No. 241 at 3.)

      While the Court agrees that Plaintiff’s belief that Defendant Tritt is being

untruthful is not a proper basis for a motion to compel, the Court also notes that

“[p]arties must provide true, explicit, responsive, complete, and candid answers to

interrogatories.” Hansel v. Shell Oil Corp., 169 F.R.D. 303, 305 (E.D. Pa. 1996).

“If a party is unable to supply the requested information, the party may not simply

refuse to answer, but must state under oath that he is unable to provide the

information and ‘set forth the efforts he used to obtain the information.’” Id.

(quoting Milner v. Nat’l Sch. of Health Tech., 73 F.R.D. 628, 632 (E.D. Pa. 1977)).

Under this standard, the Court concludes that Defendant Tritt’s responses to the

interrogatories set forth above are deficient because Defendant Tritt has “not

disclosed whether [she is] in possession, custody, or control of any records or logs

from which [she] can refresh [her] recollection or ascertain the requested

information.” Oke v. Crowuther, No. 1:18-cv-323, 2019 WL 4393388, at *2 (W.D.

Pa. Sept. 14, 2019) (granting plaintiff’s motion to compel based upon Hansel).

Accordingly, the Court will grant Plaintiff’ motion to compel (Doc. No. 234) to the

extent Plaintiff seeks more complete responses to the interrogatories at issue noted

above.




                                        27
                       ii.    Third Set of Interrogatories

1. In your experience and scope of duties while working for the department
of corrections why would [n] inmate be left in a cell naked or left naked in the
restraint chair naked, if his clothes were never abused.

Response: Defendant objects to this request because it is overly broad, unduly
burdensome and not proportional to the needs of this case.
    Defendant further objects to this request to the extent it assumes facts not
in evidence.
    Defendant further objects to this request because it is not proportional to
the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the Defendant’s relative access to relevant
information, the Defendant’s resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.
    Without waiving the foregoing objections, each situation regarding the use
of a restraint chair requires a determination made on a case-by-case basis and
is dependent upon the individual’s actions and responses to staff attempts to
de-escalate the situation.

2. To your knowledge were you or any D.O.C. [personnel] you oversaw at
S.C.I. Frackville trained to place a smock blanket around an inmate’s neck
fastened by 2 flex cuffs on his neck while immobile in the restraint chair?

Response: Defendant objects to this request because it is overly broad, unduly
burdensome and not proportional to the needs of this case.
    Defendant further objects to this request to the extent it assumes facts not
in evidence.
    Defendant further objects to this request because it is not proportional to
the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the Defendant’s relative access to relevant
information, the Defendant’s resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.
    Without waiving the foregoing objections, as I recall, a smock blanket may
be utilized to help keep an individual warm and provides a calming effect. To
the extent that flex cuffs were utilized, they would simply have been a means
of keeping the blanket from falling off.


                                      28
3. Is placing a smock blanket around an inmate’s neck while he is in the
restraint chair normal practice within Department of Corrections?

Response: Defendant objects to this request because it is overly broad, unduly
burdensome and not proportional to the needs of this case.
    Defendant further objects to this request to the extent it assumes facts not
in evidence.
    Defendant further objects to this request because it is not proportional to
the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the Defendant’s relative access to relevant
information, the Defendant’s resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.
    Without waiving the foregoing objections, SCI Frackville operated the first
Behavioral Management Unit in the State of Pennsylvania and thus, the use
of a smock blanket was an improvised means of providing comfort to an
individual in crisis.

4. In your scope of duties as Superintendent at S.C.I. Frackville please
reiterate why you would extend a[n] inmate past 8 hours in the restraint chair?

Response: Defendant objects to this request because it is overly broad, unduly
burdensome and not proportional to the needs of this case.
    Defendant further objects to this request to the extent it assumes facts not
in evidence.
    Defendant further objects to this request because it is not proportional to
the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the Defendant’s relative access to relevant
information, the Defendant’s resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.
    Without waiving the foregoing objections, I do not have access to current
policies/procedures. During the time that I was Superintendent, policy did
allow for extended time in a restraint chair under extraordinary circumstances.

7. Please reiterate who was involved in the planning and approval of forcefully
cutting [Plaintiff’s] hair?

Response: Defendant objects to this request because it is overly broad, unduly
burdensome and not proportional to the needs of this case.
                                      29
       Defendant further objects to this request to the extent it assumes facts not
   in evidence.
       Defendant further objects to this request because it is not proportional to
   the needs of the case, considering the importance of the issues at stake in the
   action, the amount in controversy, the Defendant’s relative access to relevant
   information, the Defendant’s resources, the importance of the discovery in
   resolving the issues, and whether the burden or expense of the proposed
   discovery outweighs its likely benefit.
       Without waiving the foregoing objections, I do not have access to
   documentation and/or Department of Corrections records and am unable to
   respond to this request.

      With respect to these interrogatories, Plaintiff maintains that Defendant Tritt’s

answers are untruthful. (Doc. No. 234-1 at 4-7.) As noted above, Plaintiff’s belief

that Defendant Tritt has been untruthful is not the proper basis for a motion to

compel. However, with respect to the seventh interrogatory, the Court concludes

that it is deficient based upon Hansel because it does not set forth the efforts, if any,

used to retrieve such information. Accordingly, the Court will deny the motion to

compel with respect to interrogatories one, two, three, and four set forth above, but

grant it with respect to the seventh interrogatory to the extent that Defendant Tritt

will be directed to supplement her response to satisfy the standard set forth in Hansel.

                           iii.   Fourth Set of Interrogatories

      Although Plaintiff takes issue with Defendant Tritt’s responses to some of his

interrogatories set forth in his fourth set, he has not provided copies of those

interrogatories and Defendants’ responses. As noted above, Plaintiff’s failure to do

so does not comply with this Court’s Local Rules. See M.D. Pa. L.R. 5.4(c); see


                                           30
also Njos, 2017 WL 1228398, at *2. Given Plaintiff’s failure to comply with this

requirement, his motion to compel (Doc. No. 234) will be denied to the extent he

takes issue with Defendant Tritt’s responses to interrogatories set forth in his fourth

set.

                    b.    Requests for Production

                          i.     Sixteenth Set

   1. Plaintiff request[s] full mental health records from 3-3-15 to date.

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.
       Defendants further object to this request as not being proportional to the
   needs of this case.
       Defendants further object to this request to the extent that it seeks
   information relating to matters beyond [those] that are set forth in the
   complaint. Because the scope of this matter is limited, all of the requested
   records are not relevant to the claims at issue.
       Defendants further object to this request to the extent that it seeks certain
   information that documents the thoughts, processes, candid observations,
   conclusions, and recommendations made or used by the DOC throughout the
   investigation of a particular incident. Such information constitutes security-
   sensitive investigatory details that reveal investigatory techniques, credibility
   determinations of fact finders as well as confidential prison security
   information.
       Defendants further object to this request to the extent that it seeks certain
   information that if obtained, an inmate will be able to use such information to
   adversely affect institutional safety and security and may also attempt to
   manipulate future investigations, circumvent Department policy and
   introduce contraband into institutions, or otherwise coerce or harass the
   investigator or staff involved, which can have a “chilling” effect on future
   investigations and the overall safety and security of the institutions. Thus, the
   disclosure of this information would create safety and security concerns and
   may endanger the lives of involved staff and their families.
       Defendants further object to this request to the extent that it seeks certain
   documents that contain evaluations, diagnoses, impressions, and
                                          31
   recommendations submitted by mental health professionals. The evaluations
   contain entries and narratives covering mental status, reasoning capacity,
   emotional state, social adaptability, judgment ability, and the results of
   clinical tests. The value of these notations lies in their frankness. Were these
   files to be made available to inmates or the public, DOC professionals would
   tend to refrain from entering candid opinions and evaluations. Consequently,
   decision-makers would not have the benefit of honest observations from
   professionals in the field. Additionally, if an inmate knows how DOC staff
   will evaluate him and how particular responses are likely to be interpreted, he
   is capable of manipulating the resulting diagnosis. This can lead to many
   problems. First and foremost, the individual’s situation may not be assessed
   accurately. Therefore, a valid course of rehabilitative treatment cannot be
   prescribed. Second, these inaccuracies can lead to completely improper
   institutional placement, and as a result, the inmate may be placed where he is
   a danger to others or vice versa. Third, the inaccurate information may cause
   him to be prematurely released from administrative custody, e.g., to be placed
   into general population, and thus would present a risk to other inmates and
   staff.
       If Plaintiff can narrow his request and/or identify what he seeks in these
   records with more specificity, Defendants will re-consider the request at that
   time.

      In his reply brief, Plaintiff indicates that he “pursued his mental health records

due to hunger strike and self harm which is not in medical records due to Defendants

placing Plaintiff on 7-day stepdown making him earn his diet tray as Plaintiff was

ordered a medical approved diet due to stomach issues after surgery.” (Doc. No.

245 at 4.) Plaintiff maintains that he engaged in a hunger strike and self-harm

because he was unable to eat the “loaf meal.” (Id.) Plaintiff also states that he wants

these records to “be used in evidence in future litigation.” (Doc. No. 234-1 at 10.)

      To the extent that Plaintiff seeks his mental health record to use in future

litigation, the Court agrees that this is not a proper basis for a motion to compel.


                                          32
Moreover, “courts have been receptive to the Department of Corrections’ concerns

in analogous cases, where inmates have sought to use civil litigation as a means of

obtaining access to their mental-health records through the process of discovery.”

Mercaldo v. Wetzel, No. 1:13-cv-1139, 2016 WL 5851958, at *6 (M.D. Pa. Oct. 6,

2016) (citations omitted). However, Plaintiff has apparently narrowed his request

for mental health records for the period of time in August of 2015 when he alleges

he engaged in a hunger strike and self-harm during a seven (7) day stepdown. The

Court concludes that such information, to the extent it is not privileged, is relevant

to Plaintiff’s Eighth Amendment claims of cruel and unusual treatment. Court shave

previously authorized disclosure of sensitive but highly relevant prisoner mental

health records subject to a “precondition of execution of confidentiality agreement,”

Mincy v. Chmielewski, No. 1:05-cv-292, 2006 WL 3042968, at *2 (M.D. Pa. Oct.

25, 2006), or an “appropriate protective order,” which, if necessary, “restrict[s] the

disclosure of certain information.” Gevas v. McLaughlin, 798 F.3d 475, 486 (7th

Cir. 2015).

      In light of the foregoing, the Court will grant Plaintiff’s motion to compel with

respect to this request for production and will direct Defendants to answer this

request for production with respect to Plaintiff’s mental health record during the

period of time in August of 2015 when he alleges he engaged in a hunger strike and

self-harm during a seven (7) day stepdown. Thus, Plaintiff should be provided the


                                          33
opportunity to inspect any non-privileged portion of his mental health record for the

period set forth above. See Johnson v. Miskell, No. 1:16-cv-841, 2018 WL 2933455,

at *4 (M.D. Pa. June 12, 2018) (concluding same).

      Plaintiff also states that he never received pages four (4) and (5) of

Defendants’ responses to his sixteenth set of requests for production and therefore

requests the Court to grant his motion to compel as to his second and third requests

“in all aspects.” (Doc. No. 234-1 at 10.) Defendants “assume this was a copying

error and will resend their responses and objections.” (Doc. No. 241 at 5.) Without

a complete copy of these requests and Defendants’ responses thereto, however, the

Court cannot at this time conclude whether production of the information Plaintiff

seeks should be compelled. Accordingly, the motion to compel (Doc. No. 234) will

be denied with respect to these requests. This denial is without prejudice to

Plaintiff’s right to renew his arguments in a properly-filed motion to compel

regarding these requests for production.

                          ii.    Seventeenth Set

   2. Plaintiff request[s] all inmate abuses filed by inmates in the B.M.U. at S.C.I.
   Frackville from 3-31-15—11-10-16.

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.
       Defendants further object to this request as not being proportional to the
   needs of this case.
       Defendants further object to this request to the extent it assumes facts not
   in evidence.


                                           34
       Defendants further object to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Defendants further object as inmates are not permitted to access records
   related to other inmates. Possession of such records would constitute
   contraband. See 2013 Inmate Handbook, p. 28 § D(3)(o). See also
   Department Policy DC-ADM 003, “Release of Information Policy,” Section
   IV, subsection A.5. (“An inmate is prohibited from receiving inmate
   information pertaining to another inmate other than him/herself.”).

5. Request all PREA allegations filed by B.M.U. inmates while at Frackville
   from 3-3-15—11-10-16.

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.
       Defendants further object to this request as not being proportional to the
   needs of this case.
       Defendants further object to this request to the extent it assumes facts not
   in evidence.
       Defendants further object to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Defendants further object as inmates are not permitted to access records
   related to other inmates. Possession of such records would constitute
   contraband. See 2013 Inmate Handbook, p. 28 § D(3)(o). See also
   Department Policy DC-ADM 003, “Release of Information Policy,” Section
   IV, subsection A.5. (“An inmate is prohibited from receiving inmate
   information pertaining to another inmate other than him/herself.”).

      Plaintiff argues that he requires this information to show a pattern of abuse by

Defendants. (Doc. No. 234-1 at 12.) Plaintiff also suggests that other inmates may

have filed grievances regarding the abuse of Plaintiff. (Id.) He maintains further

that such documents may “identify witnesses for Plaintiff in future litigation.” (Id.)

Defendants argue that “[c]ourts have consistently rejected these overly broad
                                          35
requests, in light of the myriad of security, privacy, and other concerns raised by

these requests.” (Doc. No. 241 at 5.)

      As noted above, Plaintiff’s attempt to obtain such information for possible

future litigation is an impermissible use of a motion to compel. Moreover, this Court

has “rejected these kinds of discovery requests as being not only overly broad, but

unduly infringing upon the privacy rights of other inmates.” Williams v. Wetzel, No.

1:17-cv-79, 2019 WL 1206061, at *3 (M.D. Pa. Mar. 14, 2019) (collecting cases).

In keeping with those decisions, the Court concludes that Plaintiff’s request for

documents containing information about other inmates is prohibited.             “These

discovery requests are of questionable relevance and implicate importance privacy

and security interest. Moreover, the discovery of such information poses a security

risk to both inmates and to any correctional staff who may intervene to stop such a

risk.” Id. Accordingly, Plaintiff’s motion to compel will be denied with respect to

these requests.

                          iii.   Eighteenth Set

   1. Plaintiff request[s] the video produced of assault of Plaintiff that took place
   on 2-12-16. Identified in OSII #2016-A169 as 1 DVD (video of Assault) on
   Req-13-Def00063.

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.
       Defendants further object to this request as not being proportional to the
   needs of this case.
       Defendants further object to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
                                          36
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Without waiving the foregoing objections, Defendants produce video
   identified in 2016-A-169 from February 12, 2016, which has been marked for
   production as Req 18-DEF000001.

      Defendants indicate that they produced this video to Plaintiff, which Plaintiff

concedes. (Doc. No. 241 at 6.) Accordingly, Plaintiff’s motion to compel will be

denied as moot with respect to this request.

   4. Provide the hospital documents (excluding redacted personal information)
   on Defendant Co[r]by concerning the incident involving his finger on 4-9-15
   with Plaintiff.

   Response: Defendants object to this request because it is overbroad and is not
   relevant to the claims or defenses of any party.
          Defendants further object to this request to the extent that it seeks
   information relating to matters beyond that are set forth in the complaint.
   Because the scope of this matter is limited, all of the requested records are not
   relevant to the claims at issue.
       Defendants further object to this request to the extent that it seeks certain
   information that if obtained, an inmate will be able to use such information to
   adversely affect institutional safety and security and may also attempt to
   manipulate future investigations, circumvent Department policy and
   introduce contraband into institutions, or otherwise coerce or harass the
   investigator or staff involved, which can have a “chilling” effect on future
   investigations and the overall safety and security of the institutions. Thus, the
   disclosure of this information would create safety and security concerns and
   may endanger the lives of involved staff and their families.
          Defendants further object to this request because the information
   sought exceeds the scope of the matters complained of in, and temporal scope
   applicable to, the instant Complaint.
          Without waiving the foregoing objections, Defendants have already
   produced documents related to Defendant Corby concerning the incident on
   April 9, 2015. See documents marked as Req 1-DEF000090-Req 1-
   DEF000189 and OSII 2015-A-235 marked for production as Req 14-
   DEF000001-Req 14-DEF000149.


                                          37
      Plaintiff argues that the documents Defendants have produced do not contain

hospital records or any records of Defendant Corby “receiving a[n] injury that

required any hospitalization.” (Doc. No. 234-1 at 13.) The Court, however, agrees

with the concerns set forth by Defendants in their objections to Plaintiff’s request

for documents. Accordingly, the Court will deny Plaintiff’s motion to compel with

respect to this request for production.

                           iv.    Twentieth Set

   1. Plaintiff request[s] a full copy of deposition transcript [taken] by
   Defendants on 9.30.19.

   Response: Defendants object to this request as not being proportional to the
   needs of this case.
      Without waiving the above objections, your deposition transcript must be
   purchased from the court reporting service. In case you would like to write
   them to inquire about cost, I am providing the following information that you
   will need when contacting them [name and address of company follow].

      Plaintiff asserts that he cannot purchase the transcript because he has a

negative balance in his prison account. (Doc. No. 234-1 at 14.) In his reply brief,

Plaintiff states that he desires a copy of the transcript “to correct mistakes and use as

evidence in civil litigation. Defendants may/can use such in trial in which Plaintiff

may need to refute or correct the record.” (Doc. No. 245 at 4.)

      Defendants assert that “it is well-settled that an inmate’s IFP status does not

entitle him to free discovery, including deposition transcripts.” (Doc. No. 241 at 6.)

This Court has previously recognized that, as a general rule, “[c]ivil litigants


                                           38
generally bear their own deposition expenses initially. A defendant is not required

to advance the plaintiff’s deposition expenses merely because the plaintiff is unable

to pay for such costs and fees.” Badman v. Stark, 139 F.R.D. 601, 606 (M.D. Pa.

1991). Here, however, Plaintiff’s request “does not concern expenses to be incurred

by an indigent plaintiff seeking to take a deposition. Here, the indigent plaintiff

merely seeks a copy of stenographic transcripts of discovery proceedings conducted

by the defendants, for which they have already paid stenographic fees.” Davis v. Pa.

Dep’t of Corr., No. 1:16-cv-515, 2018 WL 2292755, at *3 (M.D. Pa. May 18, 2018).

“Such a request is not at all unreasonable; the usual practice is for ‘the other side’ to

be given a copy of a deposition scheduled by the opponents, once it has been

transcribed.” Id. at 606. Given this, the Court will grant Plaintiff’s motion to compel

with respect to this request and direct Defendants to provide a copy of Plaintiff’s

deposition transcript to him.

   2. Request color photos of all discovery sent to Plaintiff before July 3, 2019.

   Response: Defendants object to this request as not being proportional to the
   needs of this case.
      Defendants further object to this request as overly broad and unduly
   burdensome.
      Without waiving the above objections, Defendants have already produced
   documents, color photographs and videos related to Plaintiff’s claims in
   response to other requests for production. Therefore, Defendants have met
   their burden by producing voluminous documentation in response to previous
   requests by Plaintiff. Plaintiff is directed to review all documents produced
   to date. By way of further response, if Plaintiff will specifically identify the
   photos sought, by bates number, Defendants will attempt to provide color
   copies to the extent they exist.
                                           39
3. Request discovery request/responses #1 (the whole discovery request
regarding paperwork) #2 #3 #4 #5 #6 #7 #8 #9 #10 #11 #12 #13 #14 #15 (due
to it [being] urinated on July 3, 2019)

Response: Defendants object to this request as not being proportional to the
needs of this case.
    Without waiving the above objections, Defendants have already produced
supplemental copies of documentation in response to Plaintiff’s claims that
documentation was lost by DOC. Likewise, DOC has, at its own expense,
replaced Plaintiff’s documents after the above described incident. Therefore,
Defendants have met their burden by producing voluminous documentation
in response to previous requests by Plaintiff. Plaintiff is directed to review all
documents produced to date.

4. Photograph of restraint chair Plaintiff was placed in while at S.C.I.
Frackville.

Response: Defendants object to this request because it is overbroad and is not
relevant to the claims or defenses of any party.
    Defendants further object to this request as not being proportional to the
needs of this case.
    Defendants further object to this request to the extent that it seeks
information relating to matters beyond that are set forth in the complaint.
Because the scope of this matter is limited, all of the requested records are not
relevant to the claims at issue.
    Defendants further object to this request to the extent that it seeks certain
information that if obtained, an inmate will be able to use and study such
information to adversely affect institutional safety and security and may also
attempt to manipulate similar restraints used on him, including those in the
restraint chair in the future. It may also permit an inmate to manipulate future
investigations, circumvent Department policy and introduce contraband into
institutions, or otherwise coerce or harass the investigator or staff involved,
which can have a “chilling” effect on future investigations and the overall
safety and security of the institutions. Thus, the disclosure of this information
would create safety and security concerns and may endanger the lives of
involved staff and their families.
    Defendants further object to this request because the information sought
exceeds the scope of the matters complained of in, and temporal scope
applicable to, the instant Complaint.


                                       40
      Without waiving the above objections, the restraint chair is visible in
   photographs and in the video already produced.

      Plaintiff asserts that Defendants have not replaced the discovery that was

damaged in July of 2019. (Doc. No. 234-1 at 14-15.) Plaintiff also asserts that

photographs and videos do not show the whole restraint chair.            (Id. at 15.)

Defendants assert that they have twice sent Plaintiff documents, including black and

white and color photographs, and “it should not be their responsibility to send him

these documents for a third time.” (Doc. No. 241 at 6-7.) The Court agrees.

Accordingly, Plaintiff’s motion to compel will be denied with respect to these

requests.

             c.    Requests for Admission

      Finally, Plaintiff takes issues with several of Defendants’ responses to his

requests for admission. (Doc. No. 234-1 at 16-18, 55-60; Doc. No. 234-2 at 1-7.)

Plaintiff argues that Defendants “did not fully answer admissions and did not answer

truthfully [because they] denied all.” (Doc. No. 234-1 at 16-18.) Defendants assert

that the fact that they denied Plaintiff’s requests for admission “does not constitute

a proper basis for a motion to compel.” (Doc. No. 241 at 7.)

      Federal Rules of Civil Procedure 36(a)(6) and 37(c)(2) provide the only

options available to parties seeking to challenge what they believe are untruthful

responses to requests for admission. Rule 36(a)(6) “speaks to the form of [an]

answer or objection [submitted by a responding party], not its substance.” Point
                                         41
Blank Solutions Inc. v. Toyobo Am., Inc., No. 09-61166-CIV, 2011 WL 742657, at

*3 (S.D. Fla. Feb. 24, 2011). Rule 37(c)(2), however, speaks to the substance of a

response, not its form. Neither Rule, however, sets forth a pre-trial procedure that

“authorize[s] a court to inquire into the substantive accuracy of [a] denial.” Id.

Moreover, the Third Circuit has concluded that when disputed matters “are requested

to be admitted a denial is a perfectly reasonable response,” and a single-word

response of “denied” is often deemed sufficient. United Coal Companies v. Powell

Const. Co., 839 F.2d 958, 967 (3d Cir. 1988). Given this, the Court agrees with

Defendants that Plaintiff’s dissatisfaction with their responses to his requests for

admission is not a proper basis for a motion to compel. Accordingly, his motion to

compel (Doc. No. 234) will be denied to the extent he seeks further answers to his

requests for admission.

      C.     Motion to Pursue Additional Interrogatories (Doc. No. 221)

      Plaintiff has filed a motion seeking leave to submit five (5) additional

interrogatories to Defendants Tritt and Albert. (Doc. No. 221.) Plaintiff submits

that he has exceed the twenty-five (25) question limit “due to multiple incidents over

a wide span of time.” (Id.) Both the Federal Rules of Civil Procedure and this

Court’s Local Rules limit parties to no more than twenty-five (25) interrogatories to

another party without leave of Court. See Fed. R. Civ. P. 33(a)(1); M.D. Pa. L.R.

33.3. Defendants have not opposed Plaintiff’s motion. Plaintiff indicates that the


                                         42
additional interrogatories are necessary because he “is indigent and cannot afford to

[depose] Defendants.” (Doc. No. 222 at 1.) For good cause shown, the Court will

grant Plaintiff’s motion to pursue additional interrogatories.      (Doc. No. 221.)

Plaintiff may submit five (5) additional interrogatories to Defendant Tritt and five

(5) additional interrogatories to Defendant Albert.

      D.     Motion to Pursue Correspondence with Witnesses (Doc. No. 227)

      Plaintiff has filed a motion to pursue correspondence with five (5) inmate

witnesses. (Doc. No. 227.) Plaintiff indicates that he seeks to correspond with these

individuals to “obtain affidavits that Plaintiff had in his property that ha[ve] since

been discarded.” (Id.) Plaintiff indicates that these inmates “can provide personal

accounts of the abuse endure[d] by Plaintiff, some endured the same.” (Doc. No.

229 at 2.)

      Defendants have partially opposed Plaintiff’s motion.         (Doc. No. 240.)

Attached to their motion is a copy of DC-ADM 803, Inmate Mail and Incoming

Publications Policy. (Doc. No. 240-1.) The Court takes notice that DC-ADM 803

generally prohibits inmates from corresponding with one another “unless approval

is given pursuant to this policy.” (Id. at 8.) Inmates who are in disciplinary custody

status, such as the Restricted Housing Unit (“RHU”), are prohibited from engaging

in such communications. (Id. at 10.) Defendants assert that “Plaintiff has not

indicated that he sought approval from the DCO pursuant to this process.” (Doc.


                                         43
No. 240 at 3.) In his reply brief, Plaintiff indicates that he has “aimed to correspond

with witnesses through DOC in which [he is] told this is only done when it involves

immediate family. If it concerns legal matters [he is] to obtain a court order.” (Doc.

No. 244 at 2.)

      Defendants aver, however, that “the DOC will permit [Plaintiff] to correspond

with inmates in other institutions if the communications to the other inmates are sent

through the office of [the Attorney General].” (Doc. No. 240 at 3.) Counsel states

that “by permitting the undersigned to monitor such correspondence, the

undersigned will have an opportunity to object to any communications between the

inmates that are not relevant to [Plaintiff’s] claims and to maintain the safety and

security concerns of the DOC as intended by its policy.” (Id. at 4.) Plaintiff objects

to this limitation, arguing that “allowing Defendants to guide the process of Plaintiff

corresponding with witnesses can/will deflate Plaintiff’s civil suit and hinder

Plaintiff in litigating such case as Defendants will have all evidence and [be] able to

defend/refute even before Plaintiff receives such to bring the facts to the Court’s

attention.” (Doc. No. 244 at 2.)

      While the Court understands Plaintiff’s concerns, the Court is confident that

Defendants and their counsel will not seek to take unfair advantage of any evidence

and affidavits that Plaintiff may obtain in his correspondence with other inmates.

Furthermore, if Plaintiff intended to rely upon such affidavits to either support or


                                          44
oppose any dispositive motions filed in this matter, he would be required to provide

copies of such to counsel for Defendants. In order to maintain the DOC’s safety and

security concerns, the Court will grant Plaintiff’s motion (Doc. No. 227) to the extent

that Plaintiff may correspond with the five (5) inmates named within his motion only

if such correspondence is sent via counsel for Defendants (the Office of the Attorney

General). Return correspondence from those inmates, if sent, must be routed

through counsel for Defendants as well.

      E.     Motion for Extension of Time to Complete Discovery (Doc. No. 230)

      Plaintiff has also filed a motion for an extension of time to complete

discovery. (Doc. No. 230.) As noted supra, the parties were initially directed to

complete discovery by December 1, 2019. That deadline, however, was stayed while

Plaintiff’s appeal to the Third Circuit was pending. Defendants have not opposed

Plaintiff’s motion. The Court may modify a scheduling order “for good cause.” See

Fed. R. Civ. P. 16(b)(4). As noted above, the Court has granted Plaintiff permission

to submit additional interrogatories to Defendants Tritt and Albert and has also

granted him permission to correspond with inmate witnesses regarding his claims.

Accordingly, the Court finds that good cause exists to extend the discovery deadline

in this matter. The Court, therefore, will grant Plaintiff’s motion (Doc. No. 230) and

direct the parties to complete discovery by April 15, 2020. The parties will also be

directed to file any dispositive motions by May 15, 2020. The parties are advised,


                                          45
however, that no further extensions of the discovery and dispositive motions

deadlines will be granted.2

       F.       Motion to Appoint Counsel (Doc. No. 236)

       Plaintiff has filed another motion to appoint counsel in this matter. (Doc. No.

236.) He again asserts that he is being denied discovery, his claims are complex, he

has limited access to the law library, and that a trial will likely involve conflicting

testimony. (Id.; Doc. No. 238.) Although prisoners have no constitutional or

statutory right to the appointment of counsel in civil cases, district courts have broad

discretionary power to appoint counsel for indigent civil litigants under 28 U.S.C.

§ 1915(e)(1). Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In Tabron

v.Grace, the Third Circuit developed a non-exhaustive list of factors to aid district

courts in determining whether to appoint counsel for such litigants. Tabron v. Grace,

6 F.3d 147, 155-57 (3d Cir. 1993). Such factors include the plaintiff’s ability to

present his case, the complexity of the legal and discovery issues in the case, the

amount of factual investigation that will be required, the necessity of expert

witnesses, and whether “witness credibility is a key issue.” Id. Additionally, “[a]s

a threshold matter, a district court must assess whether the claimant’s case has some


2
  Plaintiff has submitted a letter indicating that staff at SCI Forest are not permitting him to “view
[his] discovery videos consistently.” (Doc. No. 243.) The Court is confident that extending the
discovery period will permit Plaintiff adequate time to view such videos. Moreover, the Court will
direct counsel for Defendants to communicate with the relevant officials at SCI Forest to ensure
that Plaintiff’s discovery is not withheld and that he is able to view such in a timely and consistent
manner.
                                                 46
arguable merit in fact and law.” Montgomery, 294 F.3d at 498-99 (citing Tabron, 6

F.3d at 155). Finally, “[t]he plaintiff’s ability to present a case is ‘[p]erhaps the most

significant’ consideration and depends on factors such as ‘the plaintiff’s education,

literacy, prior work experience, and prior litigation experience . . . along with a

plaintiff’s ability to understand English . . . [and] the restraints placed upon a prisoner

plaintiff by confinement.’” Nuñez v. Wertz, No. 14-cv-0727, 2017 WL 4698092, at

*1 (M.D. Pa. Oct. 19, 2017) (citing Montgomery, 294 F.3d at 501).

       Upon consideration of the foregoing, the Court concludes that the Tabron

factors do not warrant appointing counsel at this time. Plaintiff has the apparent

ability to read, write, and understand English. Moreover, as the Court has previously

noted, Plaintiff has been able to file several documents in this matter, including, but

not limited to, the complaint and amended complaint, briefs in opposition to the prior

motions to dismiss and motions for summary judgment, and several filings regarding

discovery. While Plaintiff indicates that he has been denied discovery and the ability

to view discovery, the Court is confident that the extension of the discovery period

will allow Plaintiff adequate time to review the discovery that has been provided to

him. Additionally, the legal issues in this case are not overly complex and this

Court’s liberal construction of pro se pleadings, see Haines v. Kerner, 404 U.S. 519,

520 (1972), coupled with Plaintiff’s apparent ability to litigate this action pro se,

militate against the appointment of counsel. The Court notes further that “it does


                                            47
not have a large group of attorneys who would represent this action in a pro bono

capacity.” Wilson v. Horowitz, No. 3:18-cv-2237, 2019 WL 6716122, at *1 (M.D.

Pa. Dec. 9, 2019). Consequently, the Court cannot say, at this point, that Plaintiff

will suffer substantial prejudice if he is forced to prosecute this action on his own.

In the event that future proceedings demonstrate the need for counsel, the matter

may be reconsidered by the Court either sua sponte or upon a motion properly filed

by Plaintiff.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s motion to lodge sanctions against

Defendants (Doc. No. 214) will be denied. Plaintiff’s motions to compel and pursue

sanctions (Doc. Nos. 204, 234) will be granted in part and denied in part, as detailed

in the Order that follows this Memorandum. Plaintiff’s motion to pursue additional

interrogatories (Doc. No. 221) will be granted, and Plaintiff may submit five (5)

additional interrogatories to Defendant Tritt and five (5) additional interrogatories

to Defendant Albert. Plaintiff’s motion to pursue correspondence with witnesses

(Doc. No. 227) will be granted to the extent that Plaintiff may correspond with the

five (5) inmates named within his motion only if such correspondence is sent via

counsel for Defendants (the Office of the Attorney General). Return correspondence

from those inmates, if sent, must be routed through counsel for Defendants as well.

Plaintiff’s motion for an extension of time to complete discovery (Doc. No. 230)


                                         48
will also be granted. The parties are directed to complete discovery by April 15,

2020 and file any dispositive motions by May 15, 2020. The parties are advised that

no further extensions of the discovery and dispositive motions deadlines will be

granted. Plaintiff’s motion to appoint counsel (Doc. No. 236) will be denied without

prejudice. An appropriate Order follows.


                                             S/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: February 20, 2020




                                        49
